DETAILED ACTION
The Amendment filed 5/5/22 has been entered. Claims 1, 3-4, 7-9 and 12 have been amended and claims 6 and 14 have been cancelled.
Claims 1-5 and 7-13 are pending.
The Amendment to the Title and the Amendment to the Specification filed 5/5/22 have been entered.
Applicant’s amendments/arguments have overcome the previously presented Objections to the Specification, Objections to the Drawings and Claim Objections.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-5 and 7-13 filed on 5/5/22 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Specification
The disclosure is objected to because of the following informalities:
Based on the remarks made by the applicant regarding the previously presented Objections to the Drawings, “…at least one user 1 of the transportation vehicle 10…” on pages 15-16, [0055], should be “…at least one user 1 (See Figure 3) of the transportation vehicle 10…” (emphasis added). Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a first communication module configured to communicate in claim 1; a first control unit configured to provide, determine(s) and control in claims 1-2 and 5; a second communication module for data communication in claim 7; and a second control unit to transmit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-5 and 7-8 are objected to because of the following informalities:
The limitation “…the first control unit: determines determines an area of insufficient coverage…” in claim 1, lines 4-5, should be “…wherein the first control unit: determines  an area of insufficient coverage…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Vuyyuru et al.” (US PGPUB 2016/0021190) (Hereinafter Vuyyuru) in view of “Bhatia et al.” (US 9,247,523) (Hereinafter Bhatia), and further in view of “Jain et al.” (US PGPUB 2012/0178376) (Hereinafter Jain).
With respect to claim 1, Vuyyuru teaches a transportation vehicle (vehicle system 123/200; Figs. 1-2, [0017], [0029], [0046]) comprising:
a first communication module configured to communicate with a network server (system 200 includes a communication unit 245 transmits and receives data to and from at least one of the vehicle system 123, the mobile client system 188, and the servers 101, 107, 177 (network server(s)) in the system 100; Figs. 1-2, [0046], [0068]); and
a first control unit configured to provide a user of the transportation vehicle with infotainment content (vehicle system 123 includes an infotainment system to provide network services (infotainment content) to a user of the vehicle system 123; Fig. 1, [0030]), wherein the first control unit: determines
determines an area of insufficient coverage of a network along a route ahead of the transportation vehicle (generating a current connectivity map that describes the connectivity associated with a particular journey. For example, the connectivity map includes information describing the mobile network coverage area and one or more dead zones along the roadways of a geographic area associated with a journey start point, destination or a route for traveling from a start point to a destination; Fig. 2, [0052], [0085], [0088], [0103]);
determines the infotainment content to be made available to the user in the area of insufficient network coverage based on at least one user input (determining information about a user’s consumption of services during a journey; Fig. 2, [0060], [0062]-[0063], [0088], [0091], [0106]);
loads the determined infotainment content into the transportation vehicle via the network (modifying the downloading of data to obtain more content before entering a dead zone; Fig. 2, [0088], [0095], [0107]); and
makes the loaded infotainment content available to the user (vehicle system 123 includes an infotainment system to provide network services (infotainment content) to a user of the vehicle system 123; Fig. 1, [0030]), and
wherein the area of insufficient network coverage is determined based on a route used by the transportation vehicle and a map of network coverage (generating a current connectivity map that describes the connectivity associated with a particular journey. For example, the connectivity map includes information describing the mobile network coverage area and one or more dead zones along the roadways of a geographic area associated with a journey start point, destination or a route for traveling from a start point to a destination; Fig. 2, [0052], [0085], [0088], [0103], [0105]-[0106]).
Vuyyuru does not teach makes the loaded infotainment content available to the user in the area of insufficient network coverage, wherein a section of the determined infotainment content corresponding to an extent of the area of insufficient network coverage is loaded, wherein the determined infotainment content is played back without interference and interruption in the area of insufficient network coverage.
However, Bhatia teaches makes the loaded infotainment content available to the user in the area of insufficient network coverage, wherein a section of the determined infotainment content corresponding to an extent of the area of insufficient network coverage is loaded, wherein the determined infotainment content is played back without interference and interruption in the area of insufficient network coverage (a user in automobile 310 will experience a substantial disruption in service while in problem zone cell 340 from point A 350 to point B 352 along route 320. Therefore, prior to reaching point A 350, an amount of data is buffered by the mobile device of the user in automobile 310 to allow continuous, uninterrupted data consumption until the automobile 310 reaches at least point B 352; Figs. 1-3, col. 4, line 62 – col. 5, line 8, col. 6, lines 22-45 and col. 6, line 59 – col. 7, line 27).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate loading and playing content in an area of insufficient network coverage to Vuyyuru because Vuyyuru discloses modifying the downloading of data to obtain more content before entering a dead zone ([0088]) and Bhatia suggests loading and playing content in an area of insufficient network coverage (col. 6, line 59 – col. 7, line 27).
One of ordinary skill in the art would be motivated to utilize the teachings of Bhatia in the Vuyyuru system in order to allow continuous and uninterrupted data consumption in an area of insufficient network coverage.
Furthermore, Vuyyuru does not teach wherein the area of insufficient network coverage is determined based on a message relating to the network coverage received from at least one other transportation vehicle.
However, Jain teaches wherein the area of insufficient network coverage is determined based on a message relating to the network coverage received from at least one other transportation vehicle (dead spot region locations transmitted by the vehicles are sent back to the vehicles such that each vehicle has access to ones of the dead spot region locations sensed by other ones of the vehicles; [0013], [0072], [0081]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining network coverage based on messages from other vehicles to Vuyyuru because Vuyyuru discloses determining network coverage based on connectivity map and journey information ([0052]) and Jain suggests determining network coverage based on messages from other vehicles ([0081]).
One of ordinary skill in the art would be motivated to utilize the teachings of Jain in the Vuyyuru system in order to provide a more effective determination of network coverage.

With respect to claim 2, Vuyyuru as modified teaches the transportation vehicle of claim 1. Vuyyuru further teaches wherein the first control unit is configured to control output a notification relating to the area of insufficient network coverage, and to control receipt of the at least one user input in response to the notification (a user interface for user preferences includes a warning that the user is about to enter a zone with low connectivity for the next five miles and lists the priority associated with each service. If the user wants to change the priority associated with each service, the user may select the “change order” button 310; Fig. 3, [0100]).

With respect to claim 3, Vuyyuru as modified teaches the transportation vehicle of claim 2. Vuyyuru further teaches wherein the notification has at least one input request to specify desired infotainment content and/or an indication of the extent of the area of insufficient network coverage (a user interface for user preferences includes a warning that the user is about to enter a zone with low connectivity for the next five miles and lists the priority associated with each service. If the user wants to change the priority associated with each service, the user may select the “change order” button 310; Fig. 3, [0100]).

With respect to claim 4, Vuyyuru as modified teaches the transportation vehicle of claim 1. Vuyyuru further teaches wherein the at least one user input relates to the infotainment content provided in a current driving situation (estimating services for the current journey. For example, the estimation is based on journey data 283, user preferences, and journey context data 287; Fig. 2, [0060], [0062]-[0063], [0088], [0091], [0105]-[0106]).

With respect to claim 5, Vuyyuru as modified teaches the transportation vehicle of claim 1. Vuyyuru further teaches wherein the first control unit is configured to control determination of a current driving situation and/or a current driving context of the transportation vehicle, and loading the at least one user input from a database based on the determined driving situation and/or driving context of the transportation vehicle (estimating services for the current journey. For example, the estimation is based on journey data 283, user preferences, and journey context data 287; Fig. 2, [0060], [0062]-[0063], [0088], [0091], [0105]-[0106]).

With respect to claim 7, Vuyyuru as modified teaches a system comprising the transportation vehicle of claim 1. Vuyyuru further teaches the network server having a second communication module for data communication with a plurality of transportation vehicles and a second control unit to transmit the infotainment content requested by the transportation vehicle to the transportation vehicle (content server 107 provides various services to one or more vehicle system 123; Figs. 1-2, [0017]-[0018], [0037], [0046], [0068]).

With respect to claim 8, Vuyyuru as modified teaches the system of claim 7. Vuyyuru further teaches wherein the network server: determines the area of insufficient coverage of the network based on position and/or route information received from the transportation vehicle (generating a current connectivity map that describes the connectivity associated with a particular journey. For example, the connectivity map includes information describing the mobile network coverage area and one or more dead zones along the roadways of a geographic area associated with a journey start point, destination or a route for traveling from a start point to a destination; Fig. 2, [0052], [0085], [0088], [0103]); receives the at least one user input from the transportation vehicle or determines the at least one user input based on a current driving situation and/or driving context of the transportation vehicle received from the transportation vehicle; and/or determines the infotainment content to be made available to the user in the area of insufficient network coverage based on the at least one user input (determining information about a user’s consumption of services during a journey; Fig. 2, [0052], [0060], [0062]-[0063], [0085], [0088], [0091], [0103], [0105]-[0106]).

The limitations of claims 9-13 are rejected in the analysis of claims 1-5 respectively and these claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Raghunathan et al. US 2011/0167128. Discloses mitigating the impact of dead spots on in-car multimedia applications.
Hwang et al. US 2018/0007161. Discloses pre-fetching data based on a determination that a vehicle is within a buffering zone.
Bergmann et al. US 2016/0044129. Discloses caching multimedia data in an in-vehicle computing system based on current and/or expected communication network connectivity.
Annapureddy et al. US 2014/0257695. Discloses prefetching data for use by an application based on accessibility information.
Harber. US 2016/0112864. Discloses providing the transfer of network services data using network map data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
May 12, 2022